USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 1 of 9


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KEVIN BENNETT,

             Plaintiff,

                   v.                      CAUSE NO. 3:19-CV-1074-RLM-MGG

 WEXFORD OF INDIANA, et al.,

             Defendants.

                               OPINION AND ORDER

      Kevin Bennett, a prisoner without a lawyer, filed a five count complaint

against fourteen defendants related to events associated with his attempted

suicide on July 30, 2019. The court must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915A. A filing by an

unrepresented party “is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

      Count One of the complaint alleges that Wexford has a “widespread

custom or practice [of] downplaying and misdiagnosing[,] delaying or denying

necessary medical care . . ..” ECF 1 at ¶ 82. Wexford of Indiana, LLC, is a private

company hired by the Indiana Department of Correction to provide healthcare in

Indiana’s prisons. A private company performing a state function can be held
USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 2 of 9


liable to the same extent as a municipal entity under Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658 (1978). Rice v. Corr. Med. Servs., 675 F.3d

650, 675 (7th Cir. 2012) (Monell framework applies to private company providing

medical care at correctional facility). “Corporate liability exists “when execution

of a [corporation’s] policy or custom . . . inflicts the injury.” Calhoun v. Ramsey,

408 F.3d 375, 379 (7th Cir. 2005).

      Mr. Bennett hasn’t provided facts showing a widespread custom or

practice. He has merely alleged individual events related to himself. A complaint

must contain enough factual matter to “state a claim that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic v.

Twombly, 550 U.S. at 556). “Factual allegations must be enough to raise a right

to relief above the speculative level, on the assumption that all the allegations in

the complaint are true (even if doubtful in fact).” Bell Atlantic v. Twombly, 550

U.S. at 555 (quotation marks, citations and footnote omitted). “[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not shown—that the pleader

is entitled to relief.’” Ashbrook v. Iqbal, 556 U.S. at 679 (quotation marks and

brackets omitted). Thus, “a plaintiff must do better than putting a few words on

paper that, in the hands of an imaginative reader, might suggest that something

has happened to her that might be redressed by the law.” Swanson v. Citibank,



                                         2
USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 3 of 9


N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original). Because the

complaint doesn’t include facts from which it can be plausibly inferred that

Wexford has a custom or practice that caused him to receive constitutionally

inadequate medical care, Count One does not state a claim upon which relief

can be granted.

      Count Two of the complaint alleges that Nurse Livers, Correctional Officer

Hammer, and Nurse Solomon denied Mr. Bennett constitutionally adequate

medical treatment for pain after his cell extraction. ECF 1 at ¶ 83. Mr. Bennett

was extracted from his cell on July 30, 2019. ECF 1 at ¶ 35-40. Later that

evening, he told Officer Hammer his neck and back hurt. ECF 1 at ¶ 60. She told

him to put in a healthcare request. ECF 1 at ¶ 61. In medical cases, the Eighth

Amendment test is expressed in terms of whether the defendant was deliberately

indifferent to the plaintiff’s serious medical need. Estelle v. Gamble, 429 U.S. 97

(1976). A medical need is “serious” if it is “one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Greeno v.

Daley, 414 F.3d 645, 653 (7th Cir. 2005). It’s unclear whether Mr. Bennett

needed immediate medical attention and unclear whether telling him to file a

healthcare request was deliberately indifferent. Nevertheless, the complaint

plausibly states a claim against Officer Hammer for denying him constitutionally

adequate medical treatment for pain on July 30, 2019, after his cell extraction.

      Count Two also alleges Nurse Livers didn’t respond promptly to his

healthcare requests. ECF 1 at ¶ 74. It doesn’t plausibly allege she knew about



                                        3
USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 4 of 9


his need for healthcare before August 7, 2019, as she was doing rounds in his

housing area when he told her he was in pain. ECF 1 at ¶ 71. She told him she

would see him the next day for a sick call visit. Id. When she saw him, she told

him to order non-prescription pain relievers from commissary. ECF 1 at ¶ 72-

73. When he told her he didn’t have any money to buy from commissary, she

said she would ask Dr. Liaw for a prescription. ECF 1 at ¶ 73-74. These

allegations don’t plausibly allege Nurse Livers was deliberately indifferent. When

he first told her he was in pain, she was making rounds, but scheduled him for

a visit the next day. The complaint doesn’t plausibly allege it was deliberately

indifferent to have him wait until the next day for an appointment. When he saw

her, she told him to get pain relievers from commissary. The complaint doesn’t

allege he disagreed with her recommendation, only that he couldn’t afford to

purchase from commissary. In response, she said she would ask the physician

to order pain medication. That response wasn’t deliberately indifferent either.

Therefore these allegations don’t state a claim on which relief can be granted.

      Count Two finally alleges Nurse Livers and Nurse Solomon didn’t have a

sick call nurse on duty in his housing area. “The Constitution is not a medical

code that mandates specific medical treatment.” Jackson v. Kotter, 541 F.3d

688, 697 (7th Cir. 2008) (quotation marks, citations, parenthesis, and brackets

omitted). Neither does it mandate specific staffing in his cell block. Though the

complaint alleges the absence of an on duty nurse area violated prison policies,

that doesn’t state a claim because 42 U.S.C. § 1983 protects plaintiffs from

federal constitutional violations, not violations of state statutes, administrative



                                        4
USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 5 of 9


regulations or prison rules. See Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir.

2003) and Sobitan v. Glud, 589 F.3d 379, 389 (7th Cir. 2009) (“By definition,

federal law, not state law, provides the source of liability for a claim alleging the

deprivation of a federal constitutional right.”). These allegations don’t state a

claim upon which relief can be granted, and Count Two only states a claim

against Officer Hammer as explained.

      In Count Three, the complaint alleges Warden Galipeau and Nurse Livers

relied on false medical records to deny him medical care. The complaint doesn’t

say what medical records, why they were false, nor when they were relied upon

by either defendant to deny him medical care. He also alleges they didn’t

investigate his complaints about his medical care. The “view that everyone who

knows about a prisoner’s problem must pay damages implies that he could write

letters to the Governor of [Indiana] and 999 other public officials, demand that

every one of those 1,000 officials drop everything he or she is doing in order to

investigate a single prisoner’s claims, and then collect damages from all 1,000

recipients if the letter-writing campaign does not lead to better medical care.

That can’t be right.” Burks v. Raemisch, 555 F.3d 592 (7th Cir. 2009). “[P]ublic

employees are responsible for their own misdeeds but not for anyone else’s.” Id.

at 596. Count Three doesn’t state a claim upon which relief can be granted.

      In Count Four, the complaint alleges Dr. Liaw denied Mr. Bennett

adequate pain relief for his neck and back. Specifically, he alleges Dr. Liaw

received his healthcare requests but didn’t respond. Count Four alleges Dr. Liaw

was told Mr. Davis he couldn’t afford to purchase pain medication from



                                         5
USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 6 of 9


commissary and didn’t order that he get pain medication without cost. For a

medical professional to be held liable for deliberate indifference to an inmate’s

medical needs, he must make a decision that represents “such a substantial

departure from accepted professional judgment, practice, or standards, as to

demonstrate that the person responsible actually did not base the decision on

such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). Though

it might be that Dr. Liaw acted within those standards, the complaint plausibly

alleges he did not.

      In Count Five, the complaint alleges Lt. Pomeroy, Sgt. Leeth, Sgt. Bach,

Officer S. Miller, Officer J. Miller, Officer William Brown, Officer K. Kranick, and

Officer Frame used excessive force against Mr. Bennett. The “core requirement”

for an excessive force claim under the Eighth Amendment is that the defendant

“used force not in a good-faith effort to maintain or restore discipline, but

maliciously and sadistically to cause harm.” Hendrickson v. Cooper , 589 F.3d

887, 890 (7th Cir. 2009) (internal citation omitted). “[W] hether the measure

taken inflicted unnecessary and wanton pain and suffering ultimately turns on

whether force was applied in a good faith effort to maintain or restore discipline

or maliciously and sadistically for the very purpose of causing harm.” Whitley v.

Albers, 475 U.S. 312, 320-321 (1986) (quotation marks and citation omitted).

      This complaint doesn’t describe how either Officer J. Miller or Officer K.

Kranick used any force against Mr. Bennett, so they must be dismissed. As for

the other six defendants, he alleges Sgt. Leeth, Sgt. Bach, Officer S. Miller, Officer

William Brown, and Officer Frame “jump[ed] on the Plaintiff back, grabbing his



                                          6
USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 7 of 9


dreadlocks (hair) and smashing his head into the floor [and they put] their arms

between the Plaintiff arms, and pushing his arms in the air, causing the Plaintiff

real bad neck and back pain.” Mr. Bennett alleges that Officer Brown “stepped

on the Plaintiff big left toe [and] put his foot in between the chain of the leg

restraints and tripped the Plaintiff, causing him to fall on his face [and then]

punch the Plaintiff in his head.” ECF 1 at ¶ 41, 52, and 53. He alleges Lt. Pomeroy

“grabbed the Plaintiff by his dreadlocks (hair) and smashed his face into the floor

. . ..” ECF 1 at ¶ 55. Though it is possible Lt. Pomeroy, Sgt. Leeth, Sgt. Bach,

Officer S. Miller, Officer William Brown, and Officer Frame had legitimate reasons

for using force against Mr. Bennett, the complaint plausibly alleges they did not.

      For these reasons, the court:

      (1) GRANTS Kevin Bennett leave to proceed against Officer Hammer in her

individual capacity for compensatory and punitive damages for denying him

constitutionally adequate medical treatment for pain on July 30, 2019, after his

cell extraction in violation of the Eighth Amendment;

      (2) GRANTS Mr. Bennett leave to proceed against Dr. Liaw in his individual

capacity for compensatory and punitive damages for denying him adequate pain

relief for his neck and back following his cell extraction on July 30, 2019, in

violation of the Eighth Amendment;

      (3) GRANTS Mr. Bennett leave to proceed against Sgt. Leeth, Sgt. Bach,

Officer S. Miller, Officer William Brown, and Officer Frame in their individual

capacities for compensatory and punitive damages for using excessive force

against him on July 30, 2019, by jumping on his back, pulling his hair, smashing



                                        7
USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 8 of 9


his face into the floor, and lifting him by the arms in violation of the Eighth

Amendment;

      (4) GRANTS Mr. Bennett leave to proceed against Officer Brown in his

individual capacity for compensatory and punitive damages for using excessive

force against him on July 30, 2019, by stepping on his left big toe, tripping him,

and punching him in the head in violation of the Eighth Amendment;

      (5) GRANTS Mr. Bennett leave to proceed against Lt. Pomeroy in his

individual capacity for compensatory and punitive damages for using excessive

force against him on July 30, 2019, by pulling his hair and smashing his face

into the floor in violation of the Eighth Amendment;

      (6) DISMISSES all other claims;

      (7) DISMISSES Wexford of Indiana, John Galipeau, J. Miller, K. Kranick,

Livers, and Solomon;

      (8) DIRECTS the clerk to request Waiver of Service from (and if necessary

the United States Marshals Service to serve process on) Officer Hammer, Sgt.

Leeth, Sgt. Bach, Officer S. Miller, Officer William Brown, Officer Frame, and Lt.

Pomeroy at the Indiana Department of Correction, with a copy of this order and

the complaint (ECF 10), pursuant to 28 U.S.C. § 1915(d);

      (9) DIRECTS the clerk to request Waiver of Service from (and if necessary

the United States Marshals Service to serve process on) Dr. Liaw at Wexford of

Indiana, LLC, with a copy of this order and the complaint (ECF 10), pursuant to

28 U.S.C. § 1915(d);




                                        8
USDC IN/ND case 3:19-cv-01074-RLM-MGG document 16 filed 09/21/20 page 9 of 9


      (10) ORDERS the Indiana Department of Correction and Wexford of

Indiana, LLC, to provide the United States Marshal Service with the full name,

date of birth, social security number, last employment date, work location, and

last known home address of any defendant who does not waive service if it has

such information; and

      (11) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Hammer, Sgt.

Leeth, Sgt. Bach, Officer S. Miller, Officer William Brown, Officer Frame, Lt.

Pomeroy, and Dr. Liaw to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff

has been granted leave to proceed in this screening order.

      SO ORDERED on September 21, 2020


                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       9
